DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-3, 9, 12, 13, 20, 22, 25, 27, 37, 68 and 76-82.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/20201 has been entered.
 
Applicants' arguments, filed 02/10/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


1.	Claims 1-3, 9, 12, 13, 20, 22, 25, 27, 68, and 76-82 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser et al (U.S. Patent Application Pub. No. 2012/0276109 published on 11/01/2012; of record).
Fraser et al teach a composition comprising synthetic nanocarriers admixed with an antigen (Abstract and para [0207]) and further comprising a hydrophobic polyester carrier material (para [0142] and [0143]) and a rapalog (i.e., rapamycin or rapamycin analog) (para [0005], [0021], [0087], and [0170]; see also the nanocarrier composition comprising PLGA-rapamycin and antigen of Examples).
Fraser et al further teach the composition further comprising one or more amphiphilic entities as an additive that can promote the production of synthetic nanocarriers with increased stability, improved uniformity, or increased viscosity selected from, inter alia, polysorbate 80, sorbitan monolaurate, and palmitic acid (i.e., non-ionic surfactants with an HLB value less than 10) (para [0128]).
Fraser et al further teach the composition wherein a component can be encapsulated within, surrounded by, and/or dispersed throughout a polymer matrix (para [0134]). 
Fraser et al further teach the composition wherein the amount of hydrophobic carrier material/polymer in the synthetic nanocarriers has embodiments lying within 60-95 weight% hydrophobic carrier material/total solids (para [0130]).
Fraser et al further teach the composition wherein, in an exemplary embodiment, rapamycin is contained in the nanocarrier (i.e., encapsulated) and the amount of 
Fraser et al further teach the composition wherein the diameter is equal to or greater than 100 nm, 120 nm, 130 nm, 140 nm, and 150 nm (para [0096]).
Fraser et al further teach the composition wherein the composition further comprises a pharmaceutically acceptable excipient/carrier (para [0013] and [0100]).
The prior art discloses a composition containing a hydrophobic carrier material (para [0142] and [0143]), a rapalog (para [0005], [0021], [0087], and [0170]), and a non-ionic surfactant with a hydrophilic-lipophilic balance (HLB) valueless than or equal to 10 (para [0128]). Together this would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  

	In regards to instant claim 2 reciting wherein the composition is initially sterile filterable through a 0.22 µm filter, the term “filterable” is merely a functional recitation requiring the ability to be filtered. The claim does not require, however, that filtration actually occurs. Accordingly, since the synthetic nanocarrier of Fraser et al. may be 100 nm (0.1 µm), the synthetic nanocarrier of Fraser et al. is filterable through a 0.22 µm filter. 


2.	Claims 1-3, 9, 12, 13, 20, 22, 25, 27, 37, 68, and 76-82 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser et al (U.S. Patent Application Pub. No. 2012/0276109 published on 11/01/2012; of record) in view of Unger et al. (U.S. Patent Application Pub. No. 2004/0038406 published on Feb. 26, 2004)

Fraser et al further teach the composition further comprising one or more amphiphilic entities as an additive that can promote the production of synthetic nanocarriers with increased stability, improved uniformity, or increased viscosity selected from, inter alia, polysorbate 80, sorbitan monolaurate, and palmitic acid (i.e., non-ionic surfactants with an HLB value less than 10) (para [0128]).
Fraser et al further teach the composition wherein a component can be encapsulated within, surrounded by, and/or dispersed throughout a polymer matrix (para [0134]). 
Fraser et al further teach the composition wherein the amount of hydrophobic carrier material/polymer in the synthetic nanocarriers has embodiments lying within 60-95 weight% hydrophobic carrier material/total solids (para [0130]).
Fraser et al further teach the composition wherein, in an exemplary embodiment, rapamycin is contained in the nanocarrier (i.e., encapsulated) and the amount of rapamycin is 42% by weight of rapalog relative to the weight of the hydrophobic carrier material (rapamycin 2.1g/PLGA 5g*100% = 42% by weight; Example 4).  
Fraser et al further teach the composition wherein the diameter is equal to or greater than 100 nm, 120 nm, 130 nm, 140 nm, and 150 nm (para [0096]).

	Fraser et al. differ from the instant claims insofar as not disclosing wherein the amount of non-ionic surfactant with HLB value less than or equal to 10 is ≥ 0.01% but ≤ 20% by weight of non-ionic surfactant with a HLB value less than or equal to 10 relative to the weight of hydrophobic carrier material and wherein the composition is in a kit.
	However, Unger et al. disclose a collection of particles having an agent, a surfactant molecule having an HLB value of less than about 6.0, and a polymer, with the collection of particles having an average diameter of less than about 200 nanometers (¶ [0007]). The polymer may be hydrophobic (¶ [0041]). The amount of surfactant may range up to about 10.0 weight percent (¶ [0037]). Agents include antigens (¶ [0058]). The collection of particles may be included in a kit having instructions for using the collection of particles (¶ [0009])
	Fraser et al. do not disclose an amount of amphiphilic entities. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated up to about 10.0 weight percent of amphiphilic entities into the synthetic nanocarriers of Fraser et al. since this is a known and effective amount of amphiphilic entities (i.e. surfactant) used to formulate nanocarriers that comprise antigens as taught by Unger et al. 
	It would have been prima facie obvious to one of ordinary skill in the art to have the composition of Fraser et al. in a kit motivated by the desire to incorporate instructions for using the composition of Fraser et al. as taught by Unger et al.
. 

Response to Arguments
Applicant’s arguments have been considered but are moot because new rejections have been made. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1-3, 9, 12, 13, 20, 22, 25, 27, 37, 68, and 76-82 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 14/934,135 (currently claims 1, 2, 11, 13, 15, 16, 19, 20, 24, 31, 32, 35, 41, 46, and 70).  
Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a synthetic nanocarrier composition comprising the same hydrophobic carrier material, rapamycin, and non-ionic surfactant with HLB value less than 10 that is filterable through the same membrane filter size.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 

Conclusion
Claims 1-3, 9, 12, 13, 20, 22, 25, 27, 37, 68 and 76-82 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY LIU/Primary Examiner, Art Unit 1612